COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00228-CV


JOHN CHRISTIAN DIAZ AND                                         APPELLANTS
REBECCA JOY DIAZ

                                        V.

WELLS FARGO BANK, N.A.,                                          APPELLEES
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
W R STARKE MORTGAGE, L.L.P.,
AND DAAZ PROPERTIES, LLC


                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-269307-13

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On July 25, 2014, and August 5, 2014, we notified appellants in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this


      1
      See Tex. R. App. P. 47.4.
appeal unless the $195 filing fee was paid.       See Tex. R. App. P. 42.3(c).

Appellants have not paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: LIVINGTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 27, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                         2